Our rule 48 provides: "Application for rehearing shall be by petition, signed by counsel, briefly stating the points supposed to have been overlooked or misapprehended by the court, with proper reference to the particular portion of the abstract and brief and with any authorities relied upon. Such petition shall be filed within fifteen days after the filing of the opinion, and shall, except when the decision was on application for supersedeas, be printed in conformity to the rules as to printed briefs. No answer thereto will be permitted and no action thereon will be taken by the court save to grant or deny the rehearing. In no case will argument be permitted in support of such petition. This rule will be strictly enforced, and any petition in violation thereof will be stricken from the files."
We granted a request for an extension of time within which to file a petition for rehearing, and have been rewarded by the filing of a mislabeled petition on behalf of plaintiffs, consisting largely of an original diatribe, and innuendoes impugning the integrity of the honorable trial judge, and also distorting the meaning of our words and upbraiding the members of this court because we have been unable to agree with counsel for plaintiffs, or to see the case as they see it. The document was so unjustifiable and impertinent, that by unanimous vote, this court en banc promptly directed that offending counsel, Mr. Spaulding and Mr. James H. Brown, be ordered to show cause why they should not be punished as for contempt, for filing a sham, frivolous and contemptuous petition over their signatures. To this citation they have since made answer.
The attorney last named appeared for the first time on the petition for rehearing. His tardy entrance into the case may account for the fact that among all of plaintiff Goodrich's counsel, he is undoubtedly the least *Page 230 
informed as to the state of the record, and the law applicable thereto. However, neither this fact, nor counsel's disappointment at the outcome of a lost cause, justify either him or his collaborator on the petition for rehearing, in their gross abuse of the patient consideration accorded the attorneys by the district court and this court, while counsel presented a case that it has developed is utterly destitute of merit.
The files of this court contain seven petitions filed from time to time, signed by Mr. Spaulding and his associate, asking for a suspension of our rules so as to allow them extensions and more extensions of time. There were two like petitions from counsel for defendants, the latter having been made necessary by the prolixity of plaintiffs' brief. The above requests were all granted, but the time allowed plaintiffs in some instances was not as long as they wanted. We were finally obliged to curtail counsel for plaintiffs in their requests that had become habitual. Counsel for defendants protested at the delay and loss of time, and postponement of drilling operations since the year 1926, caused by plaintiffs' suit and dilatory tactics. It was only to give the parties every opportunity for a full hearing, that they were thus courteously indulged by the court.
In the main opinion above, we called attention to certain gross and reckless misquotations of the record by counsel for plaintiffs. We pointed out some of the errors by folio references. Mr. Spaulding, in motions here on file, has repeatedly assumed responsibility for the preparation of the cause in this court. We were loath to believe counsel guilty of intentionally attempting to mislead the court, and we so stated, though such conduct of counsel shook our confidence in the dependability of his statements. We felt that his pen outran his thoughts, and his desires the stubborn facts. But on petition for rehearing, there was no apology or attempt at explanation of such misstatements, but on the contrary it contained a repetition and aggravation of the offense, *Page 231 
couched in general and more or less incoherent but insolent language, coupled with a flagrant disregard of our rules.
That plaintiffs' plea of non est factum concerning the trust deed executed by Goodrich, was a sham, as we have said in our opinion, is unwittingly confirmed by a further pretense in the petition for rehearing. Counsel unsuccessfully attempt to convince us that the five notes secured by the trust deed were paid, but an attempt to show that the debt was paid is an admission of the original debt. It is absurd to say as they do, that "all these trust deeds as well as chattel mortgage notes were paid," if there was no trust deed. This principle of law and logic has been repeatedly announced by the courts. Mohrv. Barnes, 4 Colo. 350; Greenlees v. Chezik, 68 Colo. 521,522, 190 Pac. 667; McMahon v. Williams, 80 Colo. 249,250, 250 Pac. 560. The trust deed was foreclosed to satisfy the balance due.
Goodrich built a house of cards on the sands of make-believe, and his counsel have unduly trifled with the court in a suit that ought never to have been brought. We are unanimous in our opinion that the judgment should be affirmed. The only point on which the justices have slightly differed pertains to the extent to which leniency or severity should be exercised. Counsel have now purged themselves of contempt by an apology as full and complete as they are apparently capable of offering. It is accepted. It is only fair to say that Mr. Bottom's name does not appear on the petition for rehearing, and nothing here said is intended to apply to him.
The petition for rehearing is denied and stricken from the files for gross violation of the rules.
Petition for rehearing denied. *Page 232